ORDER

PER CURIAM:
Ricky Lynn Wallace (Father) appeals the trial court’s judgment modifying custody, visitation and support of the child born of his marriage to Kathryn D. Ferreira (Mother). Father claims that the trial court erred in modifying custody of the minor child because the evidence did not support a finding that there had been a substantial and continuing change in the circumstances of the child or his custodian. Specifically, Father argues that the preference of the child alone is not sufficient to find that a change in circumstances had occurred. This court finds that there was sufficient evidence presented to support the trial court’s determination that there was a substantial change in circumstances that supported modification of custody. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).